Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 9/9/2021, where Applicant amended the claims. Claims 1-20 remain pending.
Response to Arguments
Applicant’s arguments, filed 9/9/21, with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Johri in view of Kumar in further view of Aranha.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johri (US Patent 7561580) in view of Kumar (US Publication 20170111220) in further view of Aranha et al (US Publication 20190036842).
In reference to claim 1, Johri teaches a method comprising:
receiving, by a processing system of an edge exchange point, from a service provider a request to allocate a first tag to communications between a service provider and a first telecommunication network (see at least column 5 lines 4-12 & 55-61, where Johri teaches a management system receiving a request to assign an MPLS label for communication between two networks);
transmitting, by the processing system, an acceptance of the request to allocate the first tag to the communications between the cloud service provider and the first telecommunication network (see at least column 5 lines 13-17, where Johri teaches accepting the request and passing the assigned MPLS label back to the source router);
obtaining, by the processing system, a first packet containing the first tag from the cloud service provider (see at least column 5 lines 17-20, where Johri teaches once the label is assigned then communication begins with source router sending a packet); and
transmitting, by the processing system, the first packet to the first telecommunication network in accordance with the first tag wherein the first tag further defines at least a first action in the first telecommunication network associated with the first tag, wherein the at least the first action comprises a differentiated packet handling in the first telecommunication network for packets containing the first tag (see at least column 4 lines 35-49, where Johri teaches sending the packet in accordance with the label and where the label instructs how the receiving network router will handle the packet to reach its destination).

Johri fails to explicitly teach wherein the first tag is used for a plurality of packets associated with at least one of: a plurality of different source entities or a plurality of different destination entities, and wherein the at least the first action is applied in the first telecommunication network to the plurality of packets in accordance with the first tag.
However, Aranha teaches an edge device supporting additional functionalities for packet handling (see Aranha, at least paragraph 34 lines 12-16), and discloses the edge device utilizing a tag in a header for applying an action such as routing network traffic from different sources and destinations via one or more links (see Aranha, at least paragraph 35). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Johri based on the teachings of Aranha for the purpose of facilitating the handling and routing of different types of traffic between networks.
In reference to claim 2, this is taught by Johri, see at least column 1 lines 30-36, teaches MPLS packet, and Aranha teaches including the tag in a header, at least paragraph 35
In reference to claim 3, this is taught by Johri, see at least column 1 lines 26-36, and Aranha at least paragraph 35.
In reference to claim 6, this is taught by Johri, see at least column 5 lines 30-37, where Johri teaches two way communication and where the receiving network (i.e. telecommunication network) transmits packets according to the MPLS label to the source network. Aranha teaches utilizing the tag, at least paragraph 35.
In reference to claim 7, this is taught by Johri, see at least 5 lines 21-37, where Johri teaches two way communication and where the receiving network #14 (i.e. telecommunication network) transmits packets according to the MPLS label to the source network, this includes a request to allocate a second MPLS label, an acceptance and response which passes the label to the receiving network, and sending packets according to the second label. Aranha teaches utilizing the tag, at least paragraph 35.
Claims 8-14,16-19 are slight variations of the rejected claims 1-7 above, and are therefore rejected based on the same rationale.

Claims 4,5,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Johri (US Publication 20200329119) in view of Kumar (US Patent 10708125) in further view of Aranha et al (US Publication 20190036842) in further view of Song et al (US Publication 20200358698).
In reference to claims 4,5,15,20, although Aranha teaches utilizing the tag in a header, at least paragraph 35, Johri and Aranha fail to explicitly teach wherein the first packet includes the first tag in a segment routing header; and wherein the first tag is included as a segment routing segment of the first packet. However, Song teaches segment routing in MPLS networks, and .

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 29, 2021

/RAMY M OSMAN/Primary Examiner, Art Unit 2457